19 N.Y.3d 871 (2012)
969 N.E.2d 1162
947 N.Y.S.2d 47
2012 NY Slip Op 4279
MARK DZIELSKI et al., Respondents,
v.
ESSEX INSURANCE COMPANY, Appellant, et al., Defendant.
No. 149 SSM 22.
Court of Appeals of New York.
Decided June 5, 2012.
*873 Hurwitz & Fine, P.C., Buffalo (Dan D. Kohane of counsel), for appellant.
Damon Morey LLP, Buffalo (Kathleen M. Reilly, Eric C. Naegely and Jessica M. DeMichiel of counsel), for respondent.
Concur: Chief Judge LIPPMAN and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES.


*874 OPINION OF THE COURT
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order reversed, with costs, plaintiffs' motion for summary judgment denied, defendant's motion for summary judgment granted, and judgment granted to defendant declaring that it has no obligation to indemnify its insured in the underlying personal injury action, for the reasons stated in the dissenting memorandum at the Appellate Division (90 AD3d 1493, 1495-1497 [2011]).